Citation Nr: 0635440	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  03-30 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 20 percent for diabetes 
mellitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1969 to December 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2004, the veteran testified before a Decision Review 
Officer at the RO.  A transcript of the hearing is associated 
with the claims file.

In May 2005 the RO granted service connection for post 
traumatic stress disorder, assigned an effective date in 
March 2005 and mailed to the veteran a copy of the decision 
and his procedural rights.  In November 2005, the veteran 
filed a notice of disagreement to that decision.  The RO 
issued a statement of the case in July 2005.  As the veteran 
did not perfect the appeal by filing a substantive appeal 
within one year from the date of the notice of the May 2005 
decision or within 60 days of the date of the mailing of the 
statement of the case, the issue is not in appellate status 
and not before the Board.  38 U.S.C.A. §§ 7105, 7108; 
38 C.F.R. §§ 3.109, 20.202, 20.302, 20.303 (2006).  


FINDING OF FACT

The veteran is not required to regulate his activities as a 
result of service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).  

Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided the veteran VCAA notice by a pre-adjudication 
letter, dated in October 2002 and post adjudication letters 
dated in April 2003 and March 2006.  The veteran was notified 
of the evidence needed to substantiate the claim, that is, 
evidence of an increase in severity.  The veteran was 
notified that VA would obtain service medical records, VA 
records, and records of other Federal agencies, and that he 
could submit private medical records or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession.  The notices included the degree of 
disability assignable and the general provision for the 
effective date of the claim, that is, the date of receipt of 
the claim.  

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim).  

To the extent that the VCAA notice did not precede the 
initial adjudication, the action of the RO, described above, 
cured any defect in timing because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claim as he had the opportunity to submit 
additional argument and evidence.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  The veteran submitted private medical 
records and reports in July 2003 and February 2005, was 
afforded a VA examination in March 2005, and submitted 
additional argument at the RO hearing in April 2004.  The 
RO's issuance of supplemental statements of the case in June, 
August, and September 2003, and in July 2005, afforded the 
veteran additional process after the VCAA notice and the 
initial adjudication.  For these reasons, the veteran has not 
been prejudiced by the timing of the VCAA notice.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Service medical records have been 
obtained.  The RO has requested all records identified by the 
veteran and has received records relevant to this appeal.  
The veteran was afforded an appropriate VA examination in 
March 2005.  As the veteran has not identified any additional 
evidence and as there are no outstanding records to obtain, 
the Board finds the duty to assist has been fulfilled.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was granted for diabetes mellitus in an 
April 2002 rating decision.  A 20 percent disability rating 
was assigned under Diagnostic Code 7913.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Diabetes mellitus is evaluated under Diagnostic Code 7913.  
The criteria for the next higher rating, 40 percent, are a 
restricted diet, regulation of activities, and a requirement 
for insulin.  Regulation of activities means avoidance of 
strenuous occupational and recreational activities.  38 
C.F.R. § 119 Diagnostic Code 7913.  

A letter from Dr. N.S.M. dated in June 2003, March 2004 
records from E.P. Premier Medical Group, and a March 2005 VA 
medical examination report establishes that the veteran 
currently treats his diabetes mellitus with insulin 
injections twice per day and is restricted to an 1800 calorie 
per day diet.  

In his statement submitted in October 2003, the veteran 
asserted that he is on a very restricted diet, is dependent 
on medication, is restricted from exposure to the sun, 
suffers from hyper and hypoglycemia attacks, is restricted as 
to exercise and has to regulate his activities.  He stated 
that he was told by Dr. N.S.M to exercise at least 45 minutes 
a day and does so by jumping rope, riding a stationary bike, 
walking a mile every other day, and other exercises.  He also 
stated that his blood sugar is affected by his job, which 
requires him to do a lot of walking, bending, and lifting.  

At the April 2004 hearing, the veteran testified that he has 
been instructed to exercise by his physician, and, due to his 
work schedule, he finds it difficult to perform his 
exercises.  

Medical evidence of record shows that that the veteran's 
diabetes does not require the regulation of activities, 
within the meaning of criteria set out in Diagnostic Code 
7913.  A June 2003 letter from Dr. N.S.M. stated that the 
veteran was completely asymptomatic.  The letter also stated 
that, because of his hypercholesterolemia, diabetes, 
hypertension, and recent knee surgery, the veteran needed to 
exercise daily and walk at least 45 minutes per day.  
Furthermore, both the November 2002 VA and the March 2005 VA 
examinations recorded the veteran's reports that his diabetes 
does not interfere with his daily activities.  No medical 
evidence of record indicates that the veteran's diabetes 
requires him to avoid strenuous occupational or recreational 
activities.  

After reviewing the evidence of record, the Board finds that 
the veteran's diabetes mellitus is no more than 20 percent 
disabling.  The medical evidence shows he controls his 
diabetes by restricted diet and medication, including insulin 
injections.  There is no competent evidence of medically 
necessary restrictions or regulation of activities on account 
of this disability and, in fact, exercise has been 
recommended.  Therefore, the Board concludes that a rating in 
excess of 20 percent for diabetes mellitus is not warranted.


ORDER

A disability rating higher than 20 percent for service-
connected diabetes mellitus is denied. 



____________________________________________
GEORGE E. GUIDO, JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


